 

SPCC MAMePey SENDER: COMPLETE THIS SECTION -

or on the front if space permits.

  

eee aren r ele ae

 

 

‘i Complete iteras. 1, 2, and 3. Also complete ] AS Signature Cl Agent
, _ tem 4 if Restricted Delivery Is desired. aay (Filee
@ Print your name and address on the reverse X f Yichy ‘ ij Adresse
so that we can return the card to you. B. Received (Printed Name) C. Date of Delivet
@ Attach this card to the back of the mailpiece, ie ain

 

 

D. Is delivery address different from item 1? [1 Yes

1. Article Addressed to: If YES, enter delivery address below: [No

Ashtabula County dba Ashtabula

Nursing & Rehabilitation Center
5740 Dibble Road

 

 

 

Kingsville , OH 44048 , 3, Service Type

a
Certified Mall® © Priarity Mail Express™
Ci Registered 1] Return Receipt for Merchandls
Dl insured Mal «=—»-- 0. Carifect on Delivery

 

 

 

 

 

 

 

4, Restricted Delivery? (Extra Fea) C1 Yes
' 9, Article Number
(Transfer from service label} 7014 2120 0000 8585 6751
. PS Form 3811, July 2013 Domestic Return Receipt  APee 26d &
po ~ i
.Unirep STATES PosTaL SERVICE First-Class Mail
Postage & Fees Paid
Lo USPS
, Permit No. G-10

 

 

 

 

1

 

pe ete eer tare tere en eae ea ne a me oe pee

* Sender: Please print your name, address, and ZIP+4® in this box®

Clerk of Courts
U.S.D.C, Northern®District of Ohio

Carl B. Stokes United States Court House

801 West Supertor Avenue
Cleveland, OH 44113

 

Paratha AT a OTN typ oe

 

 

 
